Citation Nr: 0926429	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO. 05-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 
to October 1945, and served with the Regular Philippine Army 
from October 1945 to March 1946. The Veteran died in May 1976 
and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The appellant is seeking to establish service connection for 
the cause of her husband's (the Veteran's) death. In the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, which includes a claim of service connection 
for the cause of the Veteran's death, the United States Court 
of Appeals for Veterans Claims (Court) has held that section 
5103(a) notice must be tailored to the claim. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). The notice should include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Id.

In this case, during his lifetime, service connection was in 
effect for macular degeneration in the left eye, which was 
evaluated as 10 percent disabling. The RO sent notice letters 
to the appellant in February 2004 and July 2007, but those 
letters were not compliant with the Court's holding in Hupp. 
While the Board sincerely regrets the delay in the final 
adjudication of this matter, it is obligated to remand this 
matter so that Hupp-compliant notice can be accomplished.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and Hupp. The letter 
should explain, what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is necessary to 
substantiate the appellant's claim. The 
notice should include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected. The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf. 

2. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




